     7:20-cv-02325-DCC       Date Filed 01/27/21     Entry Number 28      Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               SPARTANBURG DIVISION

Shaun Leval Pilgrim,                 )           Case No. 7:20-cv-02325-DCC
                                     )
                    Plaintiff,       )
                                     )
v.                                   )                       ORDER
                                     )
Brendan M. Delaney, Jeanna Sandefur, )
Judge R. Keith Kelly,                )
                                     )
                    Defendants.      )
________________________________ )

       This matter is before the Court upon Plaintiff’s amended complaint alleging

violations of his civil rights pursuant to 42 U.S.C. § 1983. ECF No. 19. In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was

referred to United States Magistrate Judge Kevin F. McDonald for pre-trial proceedings

and a Report and Recommendation (“Report”). On November 17, 2020, the Magistrate

Judge issued a Report recommending that this action be summarily dismissed. ECF No.

24. The Magistrate Judge advised Plaintiff of the procedures and requirements for filing

objections to the Report and the serious consequences if he failed to do so. Plaintiff filed

objections. ECF Nos. 26.

                                STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
     7:20-cv-02325-DCC         Date Filed 01/27/21     Entry Number 28        Page 2 of 5




Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        DISCUSSION

       In the present action, Plaintiff, a pretrial detainee, alleges that Defendants violated

his civil rights in proceedings regarding his pending criminal charges and a probation

revocation. As explained in more detail by the Magistrate Judge, his claims are subject

to summary dismissal.1

       As an initial matter, to the extent Plaintiff is requesting that this Court interfere with

or enjoin the pending state criminal charges against him, the Court may not award

injunctive relief that would affect pending state criminal proceedings absent extraordinary

circumstances.      Younger v. Harris, 401 U.S. 37 (1971).                Such extraordinary

circumstances are not present here. Further, while federal courts typically stay rather

than dismiss claims for money damages during the pendency of state court proceedings,



       1
         The Court incorporates by reference the Magistrate Judge thorough recitation of
the relevant facts and applicable law.

                                               2
     7:20-cv-02325-DCC         Date Filed 01/27/21   Entry Number 28       Page 3 of 5




dismissal is appropriate when a plaintiff’s damages are “plainly barred” for other reasons.

Nivens v. Gilchrist, 444 F.3d 237, 248–50 (4th Cir. 2006). For the reasons set forth below,

dismissal of Plaintiff’s claims is appropriate.

       Plaintiff’s claims against Brendan M. Delaney are subject to dismissal because Mr.

Delaney was not acting under color of state law. It is well-established that appointed

defense counsel are not state actors for purposes of § 1983. See Polk Cnty. V. Dodson,

454 U.S. 312, 323 n.13 (1981); Hall v. Quillen, 631 F.2d 1154, 1155–56 (4th Cir. 1980).

Thus, Plaintiff’s claims against Mr. Delaney are dismissed.

       Plaintiff’s claims as to Judge R. Keith Kelly are subject to dismissal because Judge

Kelly is entitled to judicial immunity. Plaintiff’s allegations against Judge Kelly arise out

of his judicial actions and there is no claim or evidence that he acted in the absence of all

jurisdiction. See Mireles v. Waco, 502 U.S. 9, 11–12 (1991) (holding that whether an act

is judicial or non-judicial relates to the nature of the act and that immunity applies even

when a judge’s acts were in error, malicious, or in excess of his authority). As Plaintiff’s

claims against Judge Kelly relate to judicial actions, Judge Kelly is entitled to judicial

immunity and the claims against him are dismissed.

       Plaintiff also brings claims against Jeanna Sandefur, his probation officer, related

to the revocation of his probation. These claims are barred by Heck v. Humphrey, 512

U.S. 477 (1994), which requires that a plaintiff must successfully challenge his conviction

or imprisonment before he can recover damages for an unconstitutional imprisonment.

As explained in more detail by the Magistrate Judge, Plaintiff’s probation revocation

proceeding does not indicate a favorable determination; accordingly, these claims are

                                              3
     7:20-cv-02325-DCC       Date Filed 01/27/21     Entry Number 28      Page 4 of 5




barred by Heck.     Moreover, Ms. Sandefur is entitled to prosecutorial immunity with

respect to her part in Plaintiff’s probation revocation. See Stevens v. Spartanburg Cnty.

Prob., Parole, and Pardon Servs., C/A No. 6:09-cv-00795-HMH, 2010 WL 678953, at *6–

7 (D.S.C. Feb. 23, 2010) (finding that prosecutorial immunity barred action against

probation officer where the claims involved the probation officer acting in a prosecutorial

function in prosecuting the plaintiff’s probation revocation proceedings). As such,

Plaintiff’s claims against Ms. Sandefur are subject to summary dismissal.2

                                      CONCLUSION

       Based on the foregoing and upon de novo review of the record and applicable law,

the Court agrees with the recommendation of the Magistrate Judge and finds that

Plaintiff’s claims are subject to summary dismissal. Plaintiff’s claims barred by Heck are

dismissed without prejudice. Plaintiff’s remaining claims are dismissed with prejudice.3




       2
        The Court notes the Magistrate Judge's brief discussion of Plaintiff’s abandoned
claim against Barry Barnette. As Plaintiff has not objected to the dismissal of Mr.
Barnette, the Court finds that he did intend to dismiss the claims against him. Accordingly,
Mr. Barnette is dismissed as a Defendant in this action.

       3
         The Magistrate Judge previously afforded Plaintiff an opportunity to correct the
defects identified in his complaint and warned him that if he failed to file an amended
complaint or failed to cure the identified deficiencies, the Magistrate Judge would
recommend that the action be dismissed with prejudice and without leave for further
amendment. Despite filing an amended complaint, Plaintiff has not cured the identified
deficiencies. Accordingly, the Court declines to give Plaintiff leave to further amend his
complaint and dismisses Plaintiff’s claims without issuance and service of process. See
Workman v. Morrison Healthcare, 724 F. App’x 280, 281 (4th Cir. 2018) (in a case where
the district court had already afforded the plaintiff an opportunity to amend, the district
court was directed on remand to “in its discretion, either afford [the plaintiff] another
opportunity to file an amended complaint or dismiss the complaint with prejudice, thereby

                                             4
     7:20-cv-02325-DCC        Date Filed 01/27/21    Entry Number 28      Page 5 of 5




       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
January 27, 2021
Spartanburg, South Carolina


                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.




rendering the dismissal order a final, appealable order”); see also Bing v. Brivo Sys., LLC,
959 F.3d 605 (4th Cir. 2020).

                                             5
